—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 1, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defense counsel has made application to be relieved as counsel for defendant on the basis that there are no nonfrivolous issues that may be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved of assignment is granted.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.